Citation Nr: 0125664	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  98-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an undiagnosed 
disability of the central nervous system, to include 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1962 to November 
1964, with additional service in the Reserves from November 
1978 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen claims of entitlement to service 
connection for hearing loss, undiagnosed disease of the 
central nervous system manifested by headaches, and a 
pulmonary condition.  The veteran filed timely appeals for 
all three issues addressed in the February 1998 rating 
decision.  In May 1999 the veteran testified at a hearing at 
the RO before the undersigned Member of the Board.  

In August 1999 the Board remanded this matter to the RO for 
further development, but noted that although the issues 
developed by the RO were whether new and material evidence 
had been submitted to reopen claims for service connection 
for hearing loss, for an undiagnosed disease of the central 
nervous system manifested by headaches, and for a pulmonary 
disability, the issues on appeal should be entitlement to 
service connection for hearing loss, for an undiagnosed 
disease of the central nervous system manifested by 
headaches, and for a pulmonary disability.  In that regard 
the Board noted that at the May 1999 hearing it became 
apparent that the veteran did not contend that his 
disabilities originated during active service, but rather 
that they allegedly occurred during training in the reserves 
in 1982.  

Subsequently, by November 1999 rating decision, the RO 
granted service connection for hearing loss.  As this is 
considered a complete grant of the benefit sought on appeal, 
that issue will not be addressed herein.  Additionally, in 
December 1999 the veteran withdrew his claim for service 
connection for a pulmonary disability.  Thus, that issue will 
also not be considered herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The evidence does not reflect and the veteran does not 
contend that pertinent disability had its onset or increased 
in severity during his period of active duty.  

2.  Prior to the veteran's period of annual training with the 
Reserves in July 1982, he had an undiagnosed disability of 
the central nervous system.  

3.  The veteran's pre-existing undiagnosed disability of the 
central nervous system is not shown to have increased in 
severity during his period of annual training in 1982 or 
during any other period of active duty for training or 
inactive duty for training in the reserves.


CONCLUSION OF LAW

The veteran's undiagnosed disability of the central nervous 
system was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records from reflect treatment for 
neurological complaints in 1963.  The veteran reportedly had 
convulsions as a child.  Fine tremors at rest were observed 
on neurological testing in June 1963.  The remainder of 
neurological testing was within normal limits.  A skull x-ray 
series and electroencephalogram (EEG) were also normal.  The 
neurologic system was reportedly normal on separation 
examination in October 1964.  

A summary from the VA Hospital in Madison showed that from 
April to May 1970 the veteran was hospitalized with a chief 
complaint of minimal blurred vision, fainting spells, 
bilateral frontal headaches and nausea.  It was concluded 
that, in view of the fact that the veteran's findings were 
bilateral and minimal and that the studies performed also 
indicated a diffuse minimal degree of brain damage, the final 
diagnosis was undiagnosed disease of the central nervous 
system manifested by these minimal findings and related 
possibly to paranatal difficulties.  

In a June 1970 letter, James D. McGath, M.D. reported that 
the veteran was initially seen in May 1968 complaining of 
nervousness, difficulty in sleeping at night, and stating 
that he had medication which had been given to him previously 
when he was in service.  It was noted that a check of 
hospital records at the local hospital going back to 1966 
indicated that the veteran had been hospitalized with 
headaches and had negative skull films and spinal fluid 
studies.

A Certificate of Attending Physician, completed by D.J. 
Chang, M.D. in July 1970 showed that the veteran reported 
having fainting spells since age six up to the present time.  
The diagnosis was undiagnosed condition, manifested by 
fainting spells with occasional headaches.  

By July 1970 rating decision, the RO denied service 
connection for an undiagnosed disease of the central nervous 
system, essentially based on a finding that this disability 
existed many years prior to induction into service, and was 
not shown to be aggravated therein.  

In a report of contact dated in June 1982 the veteran 
indicated that he was in the active Reserves and that one 
month prior he started to have tingling in both arms and loss 
of strength in both arms and that it had become progressively 
worse.

In a letter dated July 9, 1982 a physician at the Madison VA 
Hospital reported that the veteran was being followed in the 
outpatient neurology clinic at the Madison VA Hospital for a 
complaint of intermittent weakness and sensory changes in the 
upper extremities.  It was noted that a cervical spine x-ray 
revealed a narrowing of a right cervical nerve exit at C-4 
which may be the cause of the veteran's symptoms.  It was 
also noted that the veteran had called regarding the program 
he was starting July 10th, and the VA physician advised that 
the veteran proceed with training, but avoid activity which 
exacerbates his problem.

An Individual Sick Slip (DD Form 689) dated July 14, 1982 
showed that the veteran had an "injury prior to AT" in 1982, 
and that his present symptoms included blood circulation 
causing a possible numbness throughout the entire body, 
however, mostly confined to the left leg.  It was noted that 
after annual training, the veteran had an appointment with a 
neurologist for evaluation.  A treatment record dated July 
14, 1982 showed that the veteran underwent testing the 
previous month because of pain and burning throughout the 
body, with exercise.  The veteran reported that the 
physicians thought it may be a problem with "nerves".  The 
impression was postural hypotension episodes.  

A report of an EEG at Freeport Memorial Hospital in July 1990 
showed that the veteran had symptoms consistent with basilar 
migraine, and the impression was that it was a normal awake 
and drowsy EEG with normal hyperventilation and normal photic 
stimulation studies.  An MRI showed "nonspecific" findings 
that could be secondary to migraines, vasculitis, small 
infarcts or MS.  

Private medical records dated from 1990 to 1992 reflect 
treatment primarily for headaches.  In May 1993 the veteran 
submitted a statement in which he reported that he had a 
physical examination in the Army Reserves two weeks prior 
which showed that his cluster headaches were "really bad".  

In June 1993 the RO sent a letter to the veteran requesting 
that he provide the date of onset of his claimed 
disabilities, as well as the address for his Reserve unit so 
that service medical records could be obtained.

A discharge summary dated in July 1993 showed that the 
veteran was admitted for an evaluation of cluster headaches.  
He described the onset of his cluster headaches approximately 
five years prior, and that the headaches were sharp, knife-
like, tingling pains, starting in his forehead and radiating 
to his left eye and sometimes backwards into the occipital 
region.  It was noted that at the time of admission he was 
experiencing an exacerbation of his cluster headaches.  For 
his past medical history, it was noted that there were no old 
records to confirm his history, but he reported a "sketchy 
history of seizures as a child associated with fevers".  

Additional private medical records reflect ongoing treatment 
for headaches in 1996 and 1997.  On a VA examination in 
October 1997 it was noted that the veteran reported having 
cluster headaches.

Received from the veteran's wife in May 1999 was a statement 
in which she reported that the veteran was in the active Army 
Reserves in 1982 when he reported was hurt on the firing 
range.  She reported that there was an incident where a 
mortar shell landed in the middle of the campsite and "went 
off" and as a result the veteran's ears were "hurt".  She 
reported that the veteran complained of being light headed, 
dizzy, confused, and hard of hearing.  She claimed that the 
veteran finally got into see a doctor in February 1995 and 
that at this time the veteran went through a lot of pain and 
suffering, including dizziness, headaches, and hearing 
problems.  

Also received in May 1999 were two buddy statements.  In one 
statement, a fellow member of the 300th Quartermaster Co. in 
1982, T.R.C., reported that they were having a field exercise 
near the artillery impact area at Ft. McCoy at about 1900 
hours when the artillery company that was firing had a short 
round which landed in the middle of the company area.  T.R.C. 
reported that since that incident, the veteran had chronic 
headaches, earaches, and loss of hearing.  

In another buddy statement, a fellow servicemember, P.M., 
reported that he had known the veteran for many years as a 
member of the U.S. Army Reserve, and that in 1982 they 
arrived at Ft. McCoy for annual training.  He reported that 
they had just set up camp when a short artillery round landed 
in the middle of their compound, and that the concussion 
knocked him off his cot and onto the ground.  P.M. claimed 
that from that day on, the veteran continuously suffered from 
headaches and earaches.

In May 1999 the veteran testified at a hearing at the RO 
before the undersigned Member of the Board.  The veteran 
testified that during annual training in 1982 at Ft. McCoy 
they had set up their campsite and a mortar shell landed at 
his site and exploded.  He claimed that people were hurt 
during the incident, and that this incident caused his 
headaches.  With regard to his central nervous system 
disability, the veteran claimed he was told he had problems 
getting oxygen to the brain and that the blood vessels were 
closed.  He claimed that his physician, Dr. Kellogg, put him 
on oxygen for his headaches.  He also claimed that after the 
incident in 1982, Dr. Perry treated him.

In a June 1999 letter, Dr. Freitag reported that the veteran 
was under his professional care for treatment for atypical 
cluster headaches and tension-type headaches.  

A VA discharge summary showed that the veteran was 
hospitalized in August 1999 for treatment for unrelated 
problems, but it was noted that he had migraine headaches.  

In September 1999 the RO sent a letter to the veteran 
requesting that he complete authorizations for release of 
information (VA Forms 21-4142) for Dr. Kellogg and Dr. Perry, 
as well as advise the RO of any treatment he may have 
received at a VA medical facility.

In September 1999 the RO requested that the NPRC provide any 
additional service medical records for the veteran, his DA 
Form 20, and clinical records from Ft. McCoy, Wisconsin for 
1982.  

In an October 1999 letter from a physician at the Madison VA 
Hospital it was noted that the veteran had several medical 
problems including cluster headaches.

In November 2000 the NPRC responded that there were "no 
additional [service medical records] on file" and that a copy 
of the veteran's DA Form 204 was being mailed.  The NPRC 
requested the name of the hospital and the type of injury to 
search for in clinical records.

In a December 2000 letter the RO requested that the veteran 
provide the name of the hospital, clinic or healthcare 
profession who treated him for the injury in 1982.  

In January 2001 the veteran notified the RO that "the 
medical records that you need" showing treatment he received 
for the injury sustained during training at Fort McCoy in 
July 1982 were at the Madison VAMC.

Received in January 2001 were treatment records from the 
Madison VAMC which in pertinent part showed that in August 
1982 the veteran was hospitalized with a two month history of 
complaints of right arm and left leg weakness which seemed to 
"wax and wane".  It was noted that his past history was 
remarkable for questionable syncopal episodes approximately 
15 years prior, and that a workup showed that all diagnostics 
were normal except for one electroencephalogram which showed 
an unspecified bitemporal abnormality.  His past history was 
also remarkable for a seizure disorder and a speech defect, 
both of which resolved by adolescence.  While in the hospital 
the veteran complained of new symptoms including backache, 
headaches, and generalized aches and pains.  An 
electroencephalogram was performed which was normal and it 
was felt that he had no neurological disease.  The diagnosis 
upon discharge was somatization disorder.  In August 1983 the 
veteran complained of intractable dizziness and lower 
extremity numbness.  The assessment was that the veteran was 
a classic hyperventilator and somatosizer who had a non-
physiologic left hemisensory loss and non-physiologic gait 
disturbance.  He was hospitalized again in August 1983 for 
severe dizziness, and the discharge diagnoses included severe 
dizziness, anxiety, hyperventilation, and somatization 
disorder.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty".  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).

The veteran contends that he has developed an undiagnosed 
disability of the central nervous system as a result of an 
incident that occurred during annual training with the 
reserves at Fort McCoy in 1982.  He testified that mortar 
shells accidentally landed in his campsite and that the 
explosions affected his central nervous system.  The veteran 
has submitted two buddy statements and a statement from his 
wife which support his claim that a mortar incident occurred 
at Fort McCoy in 1982.  

The Board concedes, based on the veteran's contentions and 
the supporting buddy statements, that a mortar incident 
occurred during the veteran's annual training with the 
reserves at Fort McCoy in 1982, and that this resulted in 
injury.  However, the lay statements are not competent 
evidence that this injury resulted in chronic disability.  
Although the veteran has contended that he developed an 
undiagnosed disability of the central nervous system as a 
result of the mortar incident, the evidence of record shows 
that such disability pre-existed that period of annual 
training.  Moreover, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
the onset of disability or its medical etiology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  

The record reflects that the veteran apparently had a seizure 
disorder as a child and that in 1970 he was hospitalized with 
complaints of minimal blurred vision, fainting spells, and 
bilateral frontal headaches, and his diagnosis upon discharge 
was undiagnosed disease of the central nervous system 
manifested by bilateral minimal neurological defects.  A 
private physician noted that a review of local hospital 
records, dated back to 1966, showed that the veteran was 
hospitalized with headaches.  The veteran subsequently 
complained of headaches in July 1970, and the diagnosis was 
undiagnosed condition manifested by fainting spells with 
occasional headaches.  

The evidence as a whole clearly and unmistakably demonstrates 
that veteran had an undiagnosed disability of the central 
nervous system, including headaches, prior to his period of 
annual training in July 1982.  Thus, in order to successfully 
prosecute his claim, the veteran must demonstrate that 
preexisting disability was aggravated by his period of annual 
training in 1982, such that there was an increase in 
disability.  Service records show that in July 1982 the 
veteran complained of possible numbness through the body, 
mostly confined to left leg, and it was noted that he 
underwent testing the previous month because of pain and 
burning throughout the body with exercise.  

In August 1982 the veteran was hospitalized with a two month 
history of complaints of right arm and left leg weakness, and 
he had no complaints of trauma or headaches.  After 
undergoing comprehensive testing, it was felt that the 
veteran had no neurologic disease and the diagnosis was 
somatization disorder.  It is clear from the lack of 
objective findings that there was no increase in the severity 
of any disability of the central nervous system following his 
brief period of annual training in July 1982.  The Board 
therefore finds that there is no showing that the veteran's 
undiagnosed disability of the central nervous system was 
aggravated, or increased in severity, during his period of 
service in July 1982.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a)-(b).  In fact, the evidence shows the contrary, as 
in August 1982 the veteran was hospitalized and it was felt 
that he had no neurologic disease.  

With regard to the headaches, the record reflects that in the 
subsequent 15 years, after the veteran's period of annual 
training in 1982, the veteran complained of, and was treated 
for, headaches on numerous occasions.  However, there was no 
indication that the veteran's headaches, which pre-existed in 
service, increased in severity.  The only documented increase 
in severity of the veteran's headaches was in April 1992 when 
it was noted in a private physician's letter that the veteran 
was receiving treatment for cluster headaches.  Also, a VA 
discharge summary dated in July 1993 showed that the veteran 
described the onset of cluster headaches approximately five 
years prior.  

Accordingly, aggravation of the veteran's undiagnosed 
disability of the central nervous system, to include 
headaches, has not been shown, and therefore, service 
connection on that basis is not warranted.  38 U.S.C.A. §§ 
101, 1110, 1131, 1153, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.6, 3.303, 3.306 (2001).

Applicability of the Veterans Claims Assistance Act of 2000

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  This change in the law and regulations is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. § 5103.  The veteran has been notified in the 
June 1999 rating decision, the March 2001 statement of the 
case, and the March 2001 letter from the RO of what would be 
necessary, evidentiary wise, for the grant of service 
connection for headaches.  Additionally, the veteran was 
notified in the March 2001 letter from the RO of the need to 
provide information pertaining to treatment for his 
headaches.  The Board therefore concludes that the 
discussions in the rating decision, the statement of the 
case, and the RO's letter sent to the veteran adequately 
informed the veteran of the information and evidence needed 
to substantiate this claim, and complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran has reported receiving treatment from 
Suarez Medical Center for his headaches.  The record reflects 
that the RO attempted to obtain these records, but received 
no reply and advised the veteran of such.  The veteran 
obtained the pertinent treatment records from Dr. Suarez and 
submitted them to the RO.  Additionally, with regard to 
service medical records, the RO attempted to obtain records 
from the veteran's period of annual training in 1982 at Fort 
McCoy from the NPRC, but was advised that there were no 
additional service medical records for the veteran and that 
additional information was needed from the veteran.  The 
veteran clarified that "the medical records that you need" 
were the 1982 records from the Madison VA Hospital.  The 
record reflects that the RO then obtained such treatment 
records from the Madison VA Hospital.  Thus, the Board finds 
that the RO provided the requisite assistance to the veteran 
in obtaining named VA treatment records.  The Board finds 
that the RO provided the necessary assistance to the veteran 
in obtaining the evidence needed to substantiate his claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 


ORDER

Entitlement to service connection for an undiagnosed 
disability of the central nervous system, to include 
headaches, is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

